Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS Management’s Discussion and Analysis for the three month period ended March 31, 2009 of Precision Drilling Trust (the “Trust” or “Precision”) prepared as at April 21, 2009 focuses on the unaudited Consolidated Financial Statements and related notes and pertains to known risks and uncertainties relating to the oilfield services sector. This discussion should be read in conjunction with Precision’s 2008 Annual Report, Annual Information Form, the unaudited March 31, 2009 Consolidated Financial Statements and related notes and the cautionary statement regarding forward-looking information and statements on page 19 of this report. SELECT FINANCIAL AND OPERATING INFORMATION Three months ended March 31, (Stated in thousands of Canadian dollars, except per diluted unit amounts) 2009 2008 % Change Revenue $ 448,445 $ 342,689 30.9 EBITDA(1) 169,387 147,347 15.0 Net earnings 57,417 106,266 (46.0 ) Cash provided by operations 201,596 57,307 251.8 Capital spending 74,922 23,468 219.3 Distributions declared 6,408 49,046 (86.9 ) Net earnings per unit: Basic 0.32 0.85 (62.4 ) Diluted 0.30 0.84 (64.3 ) Distributions declared per unit $ 0.04 $ 0.39 (89.7 ) Contract drilling rig fleet 380 246 54.5 Drilling rig utilization days: Canada 7,482 11,932 (37.3 ) United States 7,409 1,159 539.3 International 180 86 109.3 Service rig fleet 229 223 2.7 Service rig operating hours 64,854 111,995 (42.1 ) (1)EBITDA is a non-GAAP measure and is defined as net earnings adding back income taxes, interest expense and interest income, depreciation and amortization and foreign exchange. See page 15. FINANCIAL POSITION AND RATIOS March December 31, March 31, (Stated in thousands of Canadian dollars, except ratios) 2009 2008 2008 Working capital $ 367,483 $ 345,329 $ 241,229 Working capital ratio 2.5 2.0 2.8 Long-term debt(1) $ 1,177,215 $ 1,368,349 $ 213,507 Total long-term financial liabilities $ 1,202,665 $ 1,399,300 $ 219,950 Total assets $ 4,853,916 $ 4,833,702 $ 1,919,945 Long-term debt to long-term debt plus equity ratio 0.31 0.37 0.13 (1) Excludes current portion of long-term debt and deducts net unamortized debt issue costs. 1 M A N A G E M E N T ’ S D I S C U S S I O N A N D A N A LY S I S OVERVIEW The Trust reported a 31% revenue increase and a 15% rise in earnings before interest, taxes, depreciation and amortization and foreign exchange ("EBITDA") for the first quarter of 2009 over the first quarter of 2008. Revenue for the first quarter of 2009 totaled $448 million compared to $343 million for the same period in 2008. EBITDA was $169 million for the first three months of 2009, an increase of $22 million over the first quarter of 2008. The increase in revenue and EBITDA is due to the acquisition in December 2008 of Grey Wolf, Inc ("Grey Wolf"), an onshore drilling contractor in the United States with 123 rigs.
